Title: From Benjamin Franklin to Edward Penington, 9 January 1762
From: Franklin, Benjamin
To: Penington, Edward


Sir,
London, Jan. 9. 1762
I receiv’d your Favour of Oct. 21. with one enclos’d for Mr. Penn, which I have deliver’d to him. I doubt he will not know of this Opportunity time enough to write to you, and therefore I may say for him that he appear’d well-pleas’d with your Letter, and dispos’d to follow your Advice of not selling the Mannor. The Opinion that has been long expected on his Case is not yet given, but will now very soon. I am now preparing to return, and propose taking Passage in the first Man of War that goes to any Part of North America in the ensuing Spring or Summer. It will be a Pleasure to me to meet with you in the Assembly, as I see by the Papers you are chosen for our County. I am, Sir, Your most obedient humble Servant
B Franklin
Mr Pennington
 Addressed: To / Mr Edwd. Pennington / Mercht / Philadelphia / Free / B Franklin
Endorsed: Jany 9th. 1762 B Franklin
